

Exhibit 10.1
 
SETTLEMENT AND ESCROW RELEASE AGREEMENT
 
THIS SETTLEMENT AND ESCROW RELEASE AGREEMENT (this “Agreement”) is dated as of
November 7, 2006 by and among vFinance Investments Holdings, Inc., a Florida
corporation (“Buyer”), vFinance, Inc., a Delaware corporation (“Parent”), Global
Partners Securities, Inc. a New York corporation (“Global”), Level2.com, Inc., a
Florida corporation (“Level2”) and Edwards Angell Palmer & Dodge LLP (formerly
Edwards & Angell LLP), a Massachusetts limited liability partnership, as escrow
agent (the “Escrow Agent”). Buyer, Parent, Global, Level2 and Escrow Agent are
hereinafter, the “Parties”.


RECITALS


A.  Each of the parties to this Agreement entered into a Stock Escrow Agreement
as of November 2, 2004 (the “Escrow Agreement”) in connection with a Stock
Purchase Agreement and an Asset Purchase Agreement entered into on the same date
(the “Purchase Agreements”).


B. Under the terms of the Escrow Agreement, Edwards Angell Palmer & Dodge LLP
acted as escrow agent and held a total of 8,324,690 shares of common stock, par
value $.01 per share (the “Common Stock”), of vFinance, Inc. (the “Parent
Shares”) and warrants to purchase 3,299,728 shares of Common Stock of Parent
(the “Parent Warrants”).


C.  A stock certificate representing one-half of the Parent Shares was issued in
the name of Global Partners Securities, Inc. and another stock certificate
representing one-half of the Parent Shares was issued in the name of Level2.com,
Inc.


D.  A warrant granting Global one-half of the Parent Warrants was executed and
deposited into escrow at the time of the Escrow Agreement and another warrant
granting Level2 one-half of the Parent Warrants was executed and deposited into
escrow at the time of the Escrow Agreement.


E.  After the Parent Shares and Parent Warrants were deposited in escrow, a
dispute arose among the Parties over the amount of Parent Shares and Parent
Warrants that were deposited in escrow and the value of such items.


F. The Parties desire to resolve certain disputes over the amount of Parent
Shares and Parent Warrants deposited into escrow and the value of the same, and
for this reason, have entered into this Agreement, which sets forth the terms
and conditions upon which the Parent Shares and Parent Warrants as well as all
other items held by the Escrow Agent shall be released from escrow.
 

--------------------------------------------------------------------------------



AGREEMENT


In consideration of the respective agreements and covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:


1.  Recitals. The foregoing recitals are true and correct and are hereby
incorporated into this Agreement.


2. Calculation of Parent Shares and Issuance of New Stock Certificates. The
Parties have determined that the amount of Parent Shares originally deposited
into escrow exceeded the amount of shares of Common Stock of Parent that should
have been deposited into escrow by an amount of 1,748,185 shares of Parent.
Accordingly, the Parties hereto hereby acknowledge and agree that the number of
shares of Common Stock of Parent that should have been deposited into escrow
equals 6,576,505 shares, with 3,288,253 shares allocated to Global and 3,288,252
shares allocated to Level2. The Parties hereto hereby authorize and direct the
Escrow Agent to release the original stock certificates representing the Parent
Shares to Parent and further direct the appropriate officer or other designated
person of Parent to immediately cancel such stock certificates and issue new
certificates to Global and Level2 in the amounts described above. Upon such
issuance, the original stock certificates representing the Parent Shares shall
have no value and shall be deemed cancelled in full and Parent shall immediately
(i) deliver a stock certificate to Global in the amount of 3,288,253 shares of
Common Stock of Parent and (ii) deliver a stock certificate to Level2 in the
amount of 3,288,252 shares of Common Stock of Parent.


3. Calculation of Parent Warrants and Issuance of New Warrants. The Parties have
determined that the amount of shares of Common Stock indicated on the Parent
Warrants originally deposited into escrow exceeded the amount of shares that
should have been indicated on the Parent Warrants by an amount of 692,942
shares. Accordingly, the Parties hereto hereby acknowledge and agree that the
total number of shares of Common Stock of Parent that should have been
purchasable upon exercise of the Parent Warrants equals 2,606,785 shares, giving
Global a warrant to purchase 1,303,393 shares of Common Stock of Parent and
giving Level2 a warrant to purchase 1,303,392 shares of Common Stock of Parent.
The Parties hereto hereby authorize and direct the Escrow Agent to release the
original Parent Warrants to Parent and further direct the appropriate officer or
other designated person to immediately cancel such warrants and execute and
issue new warrants to Global and Level2 in the amounts described above. Upon
such issuance, the warrants representing the Parent Warrants shall have no value
and shall be deemed cancelled in full and Parent shall immediately (i) deliver a
fully executed warrant granting Global a right to purchase 1,303,393 shares of
Common Stock of Parent and (ii) deliver a fully executed warrant granting Level2
a right to purchase 1,303,392 shares of Common Stock of Parent.


4.  Release of ESI Stock. Upon execution of this Agreement, the Parties hereto
authorize and direct the Escrow Agent to release the issued and outstanding
capital stock of Equity Stations, Inc. to Parent or Buyer, if it has not already
done so.
 

--------------------------------------------------------------------------------




5.  Release of Escrow Agent. The Parties each acknowledge and represent that the
terms and conditions necessary to release all of the items held in escrow by the
Escrow Agent have been fully satisfied and hereby remise, release, acquit,
satisfy, and forever discharge the Escrow Agent, of and from all manner of
action and actions, cause and causes of action, suits, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
executions, claims and demands whatsoever, in law or in equity, which any party
hereto ever had, now has, or which any personal representative, successor, heir
or assign of said first party, hereafter can, shall or may have, against the
Escrow Agent, for, upon or by reason of any matter, cause or thing related to or
in connection with the Escrow Agreement, the Parent Shares, the Parent Warrants
or any other matters in any way related to the Purchase Agreements.


6.  Release regarding the Items in Escrow. Global and Level2 each acknowledge
and represent that the terms and conditions necessary to release all of the
items held in escrow by the Escrow Agent have been fully satisfied and, upon
receipt of the new stock certificates and new warrants from Parent, remise,
release, acquit, satisfy, and forever discharge Parent and Buyer, of and from
all manner of action and actions, cause and causes of action, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, executions, claims and demands whatsoever, in law or in equity, which
any party hereto ever had, now has, or which any personal representative,
successor, heir or assign of said first party, hereafter can, shall or may have,
against Parent and Buyer, for, upon or by reason of any matter, cause or thing
related to or in connection with the Parent Shares, the Parent Warrants or any
other matters in any way related to the Purchase Agreements.


7. Representations and Warranties of the Parties. Each of the Parties hereby
represents and warrants to the other Parties as follows:


(a) It has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution and delivery of this
Agreement and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary action and no further action is
required by such party, its board of directors or its stockholders in connection
herewith. This Agreement has been duly executed and, when delivered in
accordance with the terms hereof will constitute the valid and binding
obligation enforceable against it in accordance with its terms.


(b) It is duly organized and validly existing under the laws of the jurisdiction
of its incorporation, has the requisite corporate power and authority to
execute, deliver and to consummate the transactions contemplated hereby, and has
taken all necessary corporate action to authorize the execution, delivery and
performance of this Agreement;


(c) Neither the execution and delivery of this Agreement nor the performance of
its obligations hereunder will violate any provision of law applicable to it or
require any consent or approval of, or filing with or notice to any public body
or authority under any provision of law applicable to it other than notices or
filings pursuant to the federal securities laws.
 

--------------------------------------------------------------------------------




8. Expenses. All fees and expenses incurred by any of the parties hereto shall
be borne by the party incurring such fees and expenses and all sales, transfer
or other similar taxes payable in connection with this Agreement will be borne
by the party incurring such taxes.


9.  Cooperation. The Parties hereto intend that this Agreement be a legally
enforceable document, and agree to work together and cooperate in completing the
transactions contemplated hereby. The Parties further agree that each shall, at
each other's or the transfer agent’s request, execute and deliver all such
further assignments, endorsements and other documents as may be reasonably
requested in order to effectuate and comply with the terms of this Agreement.


10.  Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed given when delivered
personally (including delivery by recognized courier service, such as Federal
Express), delivered by facsimile transmission or on the fifth (5th) succeeding
business day after being mailed postage prepaid, by registered or certified mail
to the respective parties at the following addresses (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 10):


If to Parent to:         vFinance, Inc.
3010 North Military Trail
Boca Raton, FL 33431
Attention: Chief Executive Officer
Facsimile No.: (561) 981-1089
 
If to the Buyer to:               vFinance Investments Holdings, Inc.
3010 North Military Trail
Boca Raton, FL 33431
Attention: President
Facsimile No.: (561) 981-1089


If to Global to:          Global Partners Securities, Inc.
c/o Keith Wasserstrom
1909 Tyler Street - PH
Hollywood, FL 33020
Attention: President
Facsimile No.: (954) 241-6846
 
If to Level2 to:                     Level2.com, Inc.
c/o Wasserstrom Giulianti, P.A.
1909 Tyler Street
Wachovia Center-Penthouse
Hollywood, FL 33020
Attn: Keith Wasserstrom
Facsimile No.: (954) 241-6846
 

--------------------------------------------------------------------------------




If to Escrow Agent to:        Edwards Angell Palmer & Dodge, LLP
350 East Las Olas Blvd.
Suite 1150
Fort Lauderdale, FL 33301-4215
Attention: Leslie J. Croland, P.A.
Telephone: (954) 727-2600
Facsimile No.: (954) 727-2601


11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida without regard to its conflict
of law principles. The parties hereto hereby irrevocably submit to the
jurisdiction of any federal or state court sitting in Broward County, Florida in
any action or proceeding arising out of or relating to this Agreement and
irrevocably waive the defense of an inconvenient forum to the maintenance of any
such action or proceeding.


12. Amendments. This Agreement may not be amended or modified except by an
instrument in writing signed by, or on behalf of, the Parties hereto.


13.  Waiver. Any Party to this Agreement may (a) extend the time for the
performance of any obligations or other acts of any other party hereto or (b)
waive compliance with any agreements or conditions contained herein. Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the party to be bound thereby. Any waiver of any term or condition
shall not be construed as a waiver of any subsequent breach or a subsequent
waiver of the same term or condition, or as a waiver of any other term or
condition, of this Agreement. The failure of any party to assert any of its
rights hereunder shall not constitute a waiver of any of such rights.


14. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic and legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.


15. Entire Agreement. This Agreement constitutes the entire agreement of the
Parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, among the parties
hereto with respect to the subject matter hereof.
 

--------------------------------------------------------------------------------




16. No Third Party Beneficiaries. This Agreement shall be binding upon and inure
solely to the benefit of the Parties hereto and their permitted assigns, and
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.


17. Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.


18. Survival. All representations, warranties and covenants shall survive the
date hereof.


19. Successors. This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective directors, officers, heirs, legal
representatives, attorneys, successors and assigns.
 
20. Counterparts. This Agreement may be executed in one or more counterparts,
and by different Parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which when taken together
shall constitute one and the same agreement and facsimile signatures shall have
the same effect as original signatures.
 
[Signature blocks appear on the following page]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Parties hereto has duly executed, or has caused
this Agreement to be duly executed by its duly authorized representative, as of
the date first written above.
 

        VFINANCE INVESTMENTS HOLDINGS, INC.  
   
   
  By:   /s/ Leonard J. Soklow  

--------------------------------------------------------------------------------

Name: Leonard J. Soklow
Title: Authorized Representative


       
VFINANCE, INC.
 
   
   
  By:   /s/ Leonard J. Sokolow  

--------------------------------------------------------------------------------

Name: Leonard J. Sokolow
Title: Authorized Representative
 

       
GLOBAL PARTNERS SECURITIES, INC.
 
   
   
  By:   /s/ Marcos Konig  

--------------------------------------------------------------------------------

Name: Marcos Konig
Title: President
 

        LEVEL2.COM, INC.  
   
   
  By:   /s/ Marcos Konig  

--------------------------------------------------------------------------------

Name: Marcos Konig
Title: President
 

        EDWARDS ANGELL PALMER & DODGE, LLP  
   
   
  By:   /s/ Leslie J. Croland  

--------------------------------------------------------------------------------

Name: Leslie J. Croland
Title: Partner
 

 

--------------------------------------------------------------------------------


 